Judgment, Supreme Court, New York County (Leland De-Grasse, J.), entered April 29, 2003, which, upon a jury verdict, dismissed the complaint, unanimously affirmed, without costs.
Plaintiff argues that the trial court erred in charging the jury *123that it could draw adverse inferences against plaintiff based on his failure to call two of his treating physicians and to introduce MRIs performed shortly after the accident. However, because the missing physicians and MRIs pertained only to damages, and because the jury, which found defendants negligent but that such negligence was not a substantial factor in causing plaintiffs injuries, never reached the issue of damages, the error, if any, was harmless and may not serve as a ground for a new trial (Gilbert v Luvin, 286 AD2d 600 [2001]). Concur— Buckley, P.J., Nardelli, Andrias, Williams and Gonzalez, JJ.